                                           Case 3:19-cv-01871-SK Document 31 Filed 05/15/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SAMUEL LOVE,                                        Case No. 19-cv-01871-SK
                                   8                    Plaintiff,
                                                                                             FURTHER ORDER TO SHOW CAUSE
                                   9              v.

                                  10     MOGEEB M. HASSAN, et al.,                           .
                                  11                    Defendants.

                                  12          On March 9, 2020, the Court issued an Order to Show Cause why monetary sanctions in
Northern District of California
 United States District Court




                                  13   the amount of $200 should not be imposed on each Defendant for failure to appear at a scheduled

                                  14   Status Conference. The Court noted that Defendants failed to appear for a scheduled Status

                                  15   Conference and that Defendants filed an answer after default had already been entered against

                                  16   them. Neither Defendant has moved to vacate the entry of default. Neither Defendant responded

                                  17   by the deadline of March 23, 2020, noted in the March 9, 2020 Order to Show Cause.

                                  18          Additionally, the Court noted Plaintiff’s obligation to diligently prosecute this case. In the

                                  19   Scheduling Order issued on March 4, 2019, the deadline for parties to complete initial disclosures

                                  20   was seven days before the joint site inspection and the deadline to hold a joint site inspection was

                                  21   July 22, 2019. (Dkt. No. 6.) The deadline for parties to meet and confer in person to discuss
                                       settlement was twenty-eight days after the joint site inspection and Plaintiff’s deadline to file a
                                  22
                                       Notice of Need for Mediation was forty-two days after the joint site inspection. (Id.)
                                  23
                                              In an administrative motion, Plaintiff informed the Court that the parties conducted their
                                  24
                                       joint site inspection on February 25, 2020, more than seven months late. The parties have not
                                  25
                                       requested to extend any of the Court’s deadlines. Additionally, in requesting assistance with
                                  26
                                       Defendants’ initial disclosures, Plaintiff stated that the deadline for exchanging initial disclosures
                                  27
                                       was February 18, 2020 (despite the fact that the actual deadline passed in July 2019) and noted
                                  28
                                           Case 3:19-cv-01871-SK Document 31 Filed 05/15/20 Page 2 of 3




                                   1   that he served his initial disclosures after his stated deadline. Plaintiff’s motion also ignores the

                                   2   Court’s explanation that unless and until Defendants move, or the parties stipulate, to vacate the

                                   3   entry of default, Defendants may not defend against Plaintiff’s claims.

                                   4          In the Order to Show Cause, the Court noted that Plaintiff had not requested an extension

                                   5   to discuss settlement or an extension to file a Notice of Need for Mediation and that Plaintiff has

                                   6   an obligation to diligently prosecute this case. Even if the Court accepts the parties’ joint site

                                   7   inspection conducted more than seven months late and accepts Defendants’ ability to defend

                                   8   against Plaintiff’s claims, the deadline to meet and confer in person to discuss settlement was

                                   9   March 24, 2020 and Plaintiff’s deadline to file a Notice of Need for Mediation expired on April 7,
                                       2020. The parties’ complete disregard for the Court’s Orders and deadlines is unacceptable.
                                  10
                                              The Court is hesitant to impose monetary sanctions against pro se individuals and will
                                  11
                                       provide Defendants with one final opportunity to respond to the Court’s Order to Show Cause.
                                  12
Northern District of California
 United States District Court




                                       Defendants shall show cause in writing why monetary sanctions in the amount of $200 should not
                                  13
                                       be imposed on each Defendant for failure to appear at the Status Conference on March 9, 2020 and
                                  14
                                       to respond to the Court’s Order to Show Cause. Defendants shall file a response in writing by no
                                  15
                                       later than June 8, 2020.
                                  16
                                              Again, the Court ADVISES Defendants that a Handbook for Pro Se Litigants, which is
                                  17
                                       available through the Court’s website or in the Clerk’s office, contains helpful information about
                                  18
                                       proceeding without an attorney. The Court also advises Defendants that they also may wish to
                                  19
                                       seek assistance from the Legal Help Center. Defendants may call the Legal Help Center at 415-
                                  20
                                       782-9000, extension 8657, or sign up on the 15th Floor of the Courthouse, Room 2796, for a free
                                  21
                                       appointment with an attorney who may be able to provide basic legal help, but not legal
                                  22
                                       representation.
                                  23
                                              With respect to Plaintiff, the Court issues an Order to Show Cause why the Court should
                                  24
                                       not dismiss this case for failure to prosecute. Plaintiff shall explain how he seeks to proceed in
                                  25
                                       light of Defendants’ default. Because Defendants are pro se and Defendants have made some
                                  26
                                       effort to appear in this lawsuit, the Court recommends that Plaintiff reach out to Defendants to
                                  27
                                       discuss a joint plan. The Court notes that this is the second Order to Show Cause issued to
                                  28
                                                                                          2
                                           Case 3:19-cv-01871-SK Document 31 Filed 05/15/20 Page 3 of 3




                                   1   Plaintiff regarding his failure to prosecute and third time admonishing Plaintiff on his obligation

                                   2   to diligently prosecute his case. Plaintiff shall file a written response to this Order to Show Cause

                                   3   by no later than June 22, 2020. The Court DENIES Plaintiff’s administrative motion as MOOT.

                                   4   Again, unless and until Defendants move or the parties stipulate to vacate the entry of default,

                                   5   Defendants cannot proceed and defend against Plaintiff’s claims.

                                   6          IT IS SO ORDERED.

                                   7   Dated: May 15, 2020

                                   8                                                    ______________________________________
                                                                                        SALLIE KIM
                                   9                                                    United States Magistrate Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         3
